OPINION — AG — ** MINE INSPECTOR — FEDERAL INTERFACE — JOINT INSPECTION ** ATTACHED IS A COOPERATIVE PLAN BETWEEN THE STATE OF OKLAHOMA, THROUGH THE CHEIF MINE INSPECTOR, AND THE UNITED STATES OF AMERICA, TOGETHER WITH AN REQUEST OF AN OPINION AS TO (1) WHETHER THE CHIEF MINE INSPECTOR WILL HAVE THE AUTHORITY TO CARRY OUT SAID COOPERATIVE PLAN, AND (2) WHETHER STATE INSPECTOR HAVE THE AUTHORITY TO CONCURR IN CERTAIN ORDERS REFERRED TO IN PUBLIC LAW 552 (JOINT INSPECTION OF COAL MINES IN OKLAHOMA BY FEDERAL COAL MINE INSPECTORS AND STATE COAL MINE INSPECTORS) ? — THE CHIEF MINE INSPECTOR WILL HAVE THE AUTHORITY. CITE: 45 O.S. 31 [45-31], 45 O.S. 37 [45-37], 45 O.S. 32 [45-32], 45 O.S. 36 [45-36] (J. H. JOHNSON)